 WHIRLPOOL CORPORATION547WHIRLPOOL CORPORATIONandINTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL, PETITIONER.Case No. 7-RC-.2599.February 8,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Einil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The United Electrical, Radio and Machine Workers of America,hereinafter referred to as UE, was permitted to intervene on the basisof its current contract with the Employer.The International Unionof Electrical, Radio and Machine Workers, CIO (IUE) was per-mitted to intervene on the ground of a proper showing of interest.3.The UE contends that the existing contract effective November19, 1953, to October 1, 1955, constitutes a bar to this proceeding.ThePetitioner contends that because of a schism in the UE the contractis not a bar. The Employer is neutral on this issue.As a result of a Board-conducted election,' in August 1953, theUE was certified as the bargaining representative for the employeesinvolved herein.A contract was executed November 19, 1953, whichwill expire on October 1, 1955.The evidence shows that prior to theelection, the Petitioner conducted its election campaign through itsIAM committee for organization and that immediately after the elec-tion and certification of the UL, a subcommittee was organized, knownas the IAM committee for disaffiliation, the purpose of which, as itsname implies, was to bring about disaffiliation of the UE Local. Bothcommittees became active in the disaffiliation movement. It appearsundisputed in the record that representatives of the Petitioner aidedand guided the disaffiliation movement by giving legal advice, bywriting and publishing pamphlets, by contributing to the expenses ofthe campaign, and generally directing the movement.Immediately following certification of the UE in December 1953,a small group of employees met in the home of one of their numberto discuss disaffiliation because of the allegation that the Local wasI Thee e were two elections in which the UE participated, as the fist was inconclusive.111 NLRB No. 87.3 440 5 6-5 5-v o f 111-36 548DECISIONSOF NATIONALLABOR RELATIONS BOARDCommunist dominated.A second meeting was held in March 1954,attended by some 15 employees, and a third in April at which therewere discussed various methods whereby disaffiliation could be broughtabout.Through the efforts of the IAM committee for disaffiliation,leaflets were published and signed by officers of the Petitioner, whichwere circulated to the membership. In September 1953, some 20 ofthe dissident employees met, under the active leadership of the Peti-tioner, at which meeting it was decided to present a petition to theUE Local for the purpose of calling a special meeting to discussdisaffiliation.A subcommittee was created to arrange such a meetingfor September 23, and notices for such meeting were published inthe local press.Notices of the meeting were also published in leafletssigned by the IAM committee for disaffiliation published by the Peti-tioner at the latter's headquarters.At about the same time thesearrangements were going on, the executive board of the Local declinedto call the meeting as requested on the ground, as stated, that it waspurely for the purpose of disrupting and dividing the employeespresently represented by the UE.The disaffiliation meeting called by the IAM committee for disaf-filiation was held on September 23, 1954, and was attended by some461 employees.The purpose of the meeting as stated by a spokesmanfor the disaffiliation committee was to disaffiliate from the UE (1)because of the latter's expulsion from the CIO in 1949 on the groundof its Communist-dominated character, (2) on the ground that theLocal was itself Communist dominated, and (3) on the ground thata member of the Local had stated that a UE district president hadat one time tried to recruit him into the Communist Party. Emphasiswas also placed on the recently enacted Federal law under whichrights of employees under the National Labor Relations Act might beendangered if they were members of a Communist-dominated union.A motion was made and seconded that the Local disaffiliate from theUE. The vote, which was secret, showed that 450 were in favor ofdisaffiliation and 10 against.A motion was then made to affiliate withthe Petitioner.The vote on this was by voice vote. Thereafter, apetition was circulated among the employees containing some 1,270signatures in further support of the disaffiliation movement.The evidence shows that the UE is continuing to function as an ac-tive representative of the employees.Grievances are being processed,checkoff continues, and meetings are regularly held with virtuallythe same officers.No one had brought up the question of disaffiliationat the UE's regular meetings and the Employer continues to recognize WHIRLPOOL CORPORATION549and deal with the UE in its administration of the contract.However,because of the instant proceeding, the Employer has declined to con-tinuenegotiations on the reopened wage clause in the contract.The evidence shows that the Local at the instant planthas some:2,500members, that approximately 460 attended the special disaffili-ation meeting called by the disaffiliation committee, that thelargestnumber of employees present at special meetings held during 1953was from 250 to 300 in number, and that at regular meetings. the at-tendance is from 35 to 60.While there appears to be little doubt concerning the Petitioner'sparticipation in the disaffiliation movement, it is also clear that themovement was motivated by the samecauseswhich prompted the CIOto expel the International UE from membership in the parent organ-ization.We have reviewed the facts here and we find that the con-clusions reached by the Board inLawrence Leather 2are applicableherein.For reasons stated in that decision, we find that a schismexists in the instant case.We therefore find that the current contractis not a bar.3We find that a question affecting commerce exists concerning the-representation of the employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties stipulated and we find that the following employeesconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act :All production and maintenance employees of the Employer's St.Joseph and Benton Harbor, Michigan, plants, including timekeepersand inventory checkers, but excluding supervisory employees, fore-men, assistant foremen, chief timekeepers, assistant chief timekeepers,draftsmen, experimental employees, factory clerical employees, officeclerical employees, professional employees, guards, maintenance elec-tricians and maintenance electrician helpers, and all supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]2A. C. Lawrence Leather Company,108 NLRB 546 See alsoEmpire Zinc Division,The New Jersey Zinc Company,108 NLRB 1663;General Electric Apparatus & ServiceShop,110 NLRB 1054,Continental Electric Co., Inc ,110 NLRB 1062.3Member Rodgers concurs in the direction of election herein, but finds it unnecessaryto decide whether there has been a schism. Instead,he would refuse to recognize the con-tract of the Intervenors as a bar for reasons of broad public policy. The parent organiza-tion, the UE,had previously been expelled from the Congress of Industrial Organizationsbecause of Communist domination.Under these circumstances the availability of theBoard's processes to the Intervenor would not, in Member Rodgers'opinion, effectuatethe policies of the Act nor properly serve the interests of national security.